DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-8 in the reply filed on 08/05/2021 is acknowledged. Claims 9-10, drawn to a non-elected invention, are canceled in the reply filed on 08/05/2021. 

Claim Interpretation
Claims 2-8 are directed towards an apparatus (i.e., injection device). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Specification
The abstract of the disclosure is objected to because the recitation “inserting the third piston (3)” in the last line should read “inserting the third piston (13)”.  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over MIE et al. (US 2008/0124424) in view of ZOPPAS et al. (WO 2014/111902; citations drawn to the translated version provided herewith).
As to claim 1: MIE discloses a blow molding installation for manufacturing thermoplastic hollow bodies by blow-molding or stretch-blow molding containers in a molding cavity of a mold ([0012]); where MIE also discloses using means that allow the blow-molding installation to be adapted in the swiftest possible length of time, easily, using simple mechanical means ([0010]). Therefore, MIE reads on the claimed method for increasing the injection speed of a melted plastic injection device for injecting said melted plastic into a molding cavity. 
Moreover, MIE discloses the claimed said injection device comprising a first cylinder (FIG. 1 – upper internal bore 3a) provided with a tubular casing defining a first inner diameter d1 (FIG. 1 – cylinder 2), and with a first piston slidable inside said tubular casing (FIG. 1 – upper piston 5), adapted to be loaded with melted plastic and to inject said melted plastic toward the molding cavity ([0077]); a second cylinder constrained to the first cylinder (FIG. 1 – lower internal bore 3b) and provided with a second piston (FIG. 1 – lower piston 6) the rod of which is connected to the first piston and adapted to actuate said first cylinder during an injection operation (FIG. 1; [0016]; [0036]; [0038]). 
Additionally, MIE discloses the claimed method comprising the steps of: releasing the second cylinder and the first cylinder by extracting the first piston from the tubular casing ([0016]; [0051]); coaxially inserting a tubular body (FIG. 1 – tubular lower part 12, cap 40; [0083]), into the tubular casing (FIG. 1 – cylinder 2); disconnecting the first piston from the rod ([0016]; [0051]); connecting a third piston to the rod (FIG. 1 – guide ring 39), said third piston being sized to slide inside said tubular body ([0082]; [0083]); constraining the second cylinder and the first cylinder by inserting the third piston into the tubular casing (FIG. 1).
3 which is smaller than the first inner diameter d1. However, ZOPPAS teaches an injection compression apparatus for manufacturing thermoplastic containers (title). ZOPPAS further teaches an injection block being used in the apparatus (page 6, lines 15-16; FIG. 12a); where the injection block includes injecting resin into a molding cavity by means of a thrust piston 39 (i.e., third piston) sliding in a dispensing injector 34 (i.e., tubular body defining a second inner diameter d3 which is smaller than the first inner diameter d1) connected to a hot chamber 30, and the thrust piston 39 being actuated by a pneumatic cylinder 33 (page 14, lines 19-28). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thrust piston sliding in a dispensing injector taught by ZOPPAS, such that such a teaching constitutes a tubular body defining a second inner diameter d3 which is smaller than the first inner diameter d1, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the tubular body such that a second inner diameter d3 is defined which is smaller than the first inner diameter d1 in order to control the amount of pressure the melted resin is being subjected to. 
As to claim 2: MIE and ZOPPAS remain as applied above. MIE, modified by ZOPPAS, reads on the claimed injection device for injecting melted plastic obtainable by means of the method of claim 1 (see the rejection of claim 1 above), the injection device comprising: a first cylinder adapted to inject the melted plastic into a molding cavity (see the rejection of claim 1 above);2Application No.: 16/315,399 Response to Restriction Requirement of June 28, 2021Attorney Docket: NOTAR-324USa second cylinder adapted to actuate said first cylinder (see the rejection of claim 1 above); wherein the first cylinder comprises: a tubular casing having an inner diameter d1 and a tubular body having a smaller inner diameter d3 than 1 of the tubular casing, coaxially inserted into the tubular casing; wherein there is provided a piston inserted in the tubular body and constrained to the second cylinder, said piston being adapted to slide inside the tubular body by actuating the second cylinder to push the melted plastic during an injection operation (see the rejection of claim 1 above).
Furthermore, MIE modified by ZOPPAS, reads on the claimed wherein the second cylinder has an inner diameter d2 which defines an inner area A2 (FIG. 1 – lower internal bore 3b) and inner diameter d3 of the tubular body defines an inner area A3 (see MIE and ZOPPAS as applied above); though, MIE modified by ZOPPAS fails to explicitly disclose the claimed ratio A2/A3 is comprised between 6 and 25. However, given the reasoning as applied above in claim 1, it can similarly be concluded that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at a claimed ration A2/A3 between 6 and 25, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the ratio of A2/A3 such that it falls between 6 and 25 in order to control the amount of pressure the melted resin is being subjected to.
As to claim 3: MIE and ZOPPAS remain as applied above and therefore read on the claimed wherein the ratio A2/A3 is comprised between 8 and 20, or between 10 and 18 (see the rejection of claim 2 above).
As to claim 4:  MIE and ZOPPAS remain as applied above and therefore read on the claimed wherein the inner diameter d3 of the tubular body is between 18 and 30 mm (see the rejection of claim 2 above).
As to claim 5: MIE and ZOPPAS remain as applied above. MIE, modified by ZOPPAS, further read on the claimed wherein the tubular body is provided with an annular radial projection abutting with an 
As to claim 6: MIE and ZOPPAS remain as applied above. MIE, modified by ZOPPAS, further read on the claimed wherein the second cylinder is a pneumatic cylinder (see MIE [0069], [0101]).
As to claim 7: MIE and ZOPPAS remain as applied above. MIE, modified by ZOPPAS, further read on the claimed wherein the tubular body is fixed to the tubular casing so as to always remain fixed in position when the piston slides therein (see MIE [0035], FIG. 1).
As to claim 8: MIE and ZOPPAS remain as applied above. MIE, modified by ZOPPAS, further read on the claimed wherein the tubular body has a greater axial length than the axial length of the tubular casing (see MIE FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743